Citation Nr: 1544204	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to recognition of N. L. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.

2.  Entitlement to an initial disability rating greater than 10 percent prior to October 26, 2009, a disability rating greater than 20 percent from October 26, 2009 to March 4, 2015, and a disability rating greater than 10 percent from March 5, 2015, for right knee degenerative joint disease.

3.  Entitlement to an initial disability rating greater than 10 percent for right knee instability for the entire appeal period.  

4.  Entitlement to a disability rating greater than 10 percent for residuals of coccyx removal for the entire appeal period.   

5.  Entitlement to a disability rating greater than 10 percent for tender scar as a result of coccyx removal for the entire appeal period.  
 
6.  Entitlement to special monthly compensation (SMC) for loss of use of the right lower extremity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to December 1945, and from September 1950 to February 1952, and he had additional service in the Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2015, the Veteran, through his representative, withdrew his prior request for a Board hearing.  

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The Board notes that there was no reduction in the combined disability rating or the amount of disability compensation paid to the Veteran as a result of the reduction of the rating for his right knee degenerative joint disease from 20 percent to 10 percent effective from March 5, 2015.  See e.g., April 2015 VA notice (outlining determinations in the April 2015 rating decision); April 2015 VETSNET Award Print.  Therefore, the issue on appeal and before the Board is not construed as an issue of whether the rating reduction was proper; rather, the issue is entitlement to increased compensation for the right knee degenerative joint disease.  See VAOPGCPEC 71-91 (November 7, 1991).  

In a November 2009 rating decision, the RO granted an increased rating of 20 percent effective from October 26, 2009, for the right knee degenerative joint disease.   In a January 2010 rating decision, the RO granted a separate rating of 10 percent for tender scar associated with removal of the coccyx for the entire appeal period.  The Board notes that the issue of an increased rating for the tender scar is part and parcel of the issue of an increased rating for residuals of coccyx removal.  See e.g., March 2015 supplemental statement of the case.  Because these grants of increased compensation do not constitute a full grant of the benefits sought on appeal, these issues are before the Board for further appellate proceedings.  See generally AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board notes that the issue of entitlement to SMC for loss of use of the right lower extremity has been raised by the Veteran in conjunction with the claim for increased compensation for the right knee on appeal.  See February 2010 and June 2013 letters from the Veteran and his representative (expressly contending loss of use of the right leg).  Thus, the issue of entitlement to SMC for loss of use of the right lower extremity is before the Board and will be considered in conjunction with the claim for increased compensation for the right knee on appeal.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased evaluation and shall be inferred if reasonably raised by the record). 

The Board notes that the issue of entitlement to SMC for aid and attendance has been fully resolved.  See April 2015 rating decision, granting aid and attendance benefits effective in February 2010, prior the Veteran's July 2012 claim.

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Board acknowledges that the Veteran's service-connected right knee and coccyx disabilities on appeal impact the Veteran's ability to perform tasks in a work-like setting in varying degrees.  See e.g., March 2015 VA examination (noting that Veteran's right knee disability restricts him to sedentary work); December 2009 VA examination (noting that the coccyx removal residuals did not affect his work much but he did need to sit on a donut).  However, there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation as a result of his service-connected right knee and/or coccyx disabilities, nor is there any indication that the Veteran retired due to the same.  Accordingly, TDIU has not been raised by the record and is not before the Board at this time. 

The matters regarding (a) a left lower extremity disability other than scar, to include as secondary to the right leg, and (b) the right lower extremity muscle or soft tissues disability, to include as secondary to shrapnel wound, and to include loss of use of the right leg, have been raised by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See e.g., January 2014, July 2012, February 2010, and August 2009 Veteran statements.  Thus, the Board does not have jurisdiction over these matters and refers them to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC for loss of use of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  There is no evidence to show that the Veteran's daughter, N. L., was rendered permanently incapable of self-support through her own efforts by reason of physical or mental defects prior to her 18th birthday.  

2.  Prior to October 26, 2009, the right knee degenerative joint disease was manifested by no worse than pain on motion, range of motion from 0 to 110 degrees, with pain at 10 and 110 degrees, and arthritis shown by x-ray findings; but ankylosis or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint were not shown.

3.  From October 26, 2009 to March 4, 2015, the right knee degenerative joint disease was manifested by no worse than pain on motion, weakness, flare-ups of pain, range of motion from 15 to 110 degrees, arthritis shown by x-ray findings, and dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; but ankylosis was not shown. 

4.  From March 5, 2015, the right knee degenerative joint disease was manifested by no worse than limitation of motion due to pain, range of motion from 0-140, and arthritis shown by x-ray findings; but ankylosis or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint were not shown.

5.  Prior to March 5, 2015, the Veteran's right knee is shown to be no worse than moderately unstable posteriorly; other planes are stable.

6.  From March 5, 2015, the Veteran's right knee is shown to be severely unstable anteriorly and posteriorly; other planes are stable.

7.  For the entire appeal period, the residuals of coccyx removal is manifested by complete removal of the coccyx, with painful residuals.  

8.  For the entire appeal period, the scar associated with the coccyx removal is manifested by painful scar; but, unstable scar or areas of scarring approximating 6 square inches (39 sq. cm.) or greater are not shown. 


CONCLUSIONS OF LAW

1.  The criteria for recognition of N. L. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 are not met.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.102, 3.57(a)(1), 3.356 (2015).

2.  Prior to October 26, 2009, the criteria for an initial disability rating greater than 10 percent for the right knee degenerative joint disease are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5260, 5261 (2015).

3.  From October 26, 2009 to March 4, 2015, the criteria for a disability rating greater than 20 percent for the right knee degenerative joint disease are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5260, 5261 (2015).

4.  From March 5, 2015, the criteria for a disability rating greater than 10 percent for the right knee degenerative joint disease are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5260, 5261 (2015).

5.  Prior to March 5, 2015, the criteria for an increased disability rating of 20 percent, but no higher, for the right knee instability are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

6.  From March 5, 2015, the criteria for an increased disability rating of 30 percent, but no higher, for the right knee instability are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

7.  For the entire appeal period, the criteria for a disability rating greater than 10 percent for residuals of coccyx removal are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5298 (2015).

8.  For the entire appeal period, the criteria for a disability rating greater than 10 percent for scar associated with the coccyx removal are not met or approximated.   38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes that there was no reduction in the combined disability rating or the amount of disability compensation paid to the Veteran as a result of the reduction of the rating for his right knee degenerative joint disease from 20 percent to 10 percent effective from March 5, 2015.  See e.g., April 2015 VA notice (outlining determinations in the April 2015 rating decision); April 2015 VETSNET Award Print.  Therefore, the special notice procedures under 38 C.F.R. § 3.105 are not applicable.  

Regarding the issue of entitlement to recognition of N. L. as the helpless child of the Veteran, the pertinent facts are not in dispute, and the claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions regarding VA's duties to notify and assist do not apply.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

Regarding the Veteran's claims for increased ratings for the right knee and coccyx disabilities, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran received pre-adjudication VCAA notice in August 2008, and therein, the Veteran was notified as to the evidence necessary to support the claim for an increased rating, the allocation of responsibility between the Veteran and VA, and the manner with which VA determines disability ratings and effective dates.  Accordingly, VA has satisfied its duty to notify.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

Additionally, during the appeal period, the Veteran was afforded VA examinations in February 2009, October 2009, April 2013, and March 2015 regarding the right knee, and in December 2009 and March 2015 regarding the coccyx removal residuals and scar.  The examiners conducted examinations and provided sufficient information regarding the Veteran's knee disability manifestations and removal of coccyx residuals and scar manifestations, such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes.  


Recognition as Helpless Child

For purposes of eligibility for VA benefits under Title 38 of the United States Code, a "child" is defined as someone who is unmarried and either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. 
 §§ 3.57(a)(1), 3.315 (2015).  

The child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a).  In making this determination, the focus should be on the child's status on his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Here, the Veteran contends that this daughter, N. L., was rendered incapable of self-support due to a knee injury that happened in 2003 and multiple heart attacks beginning in 2009.  See e.g., September 2010, December 2011, July 2012, and January 2013 Veteran statements; October 2003 private treatment record for N. L. (showing injury of the right knee in 2003).  

The evidence shows that the N. L. reached the age of 18 in 1972.  See November 2012 private treatment records for N. L. (showing that N. L.'s date of birth is in 1954); see also January 2013 Veteran statement (noting that N. L. is 59 years old).  There is no indication in the record and no lay argument by the Veteran that N. L. became incapable of self-support by reason of physical or mental defects as of reaching the age of 18 in 1972.  See e.g., September 2010 Veteran statement (reporting that he has supported his daughter since 2002); October 2003 private treatment record for N. L. (showing that prior to her 2003 right knee injury, N. L. was healthy and worked as an in-home care-giver).  For these reasons, the Board finds that N. L. was not permanently incapable of self-support by reason of mental or physical defect as of her 18th birthday, entitlement to recognition of N. L. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is not warranted.

The Board is sympathetic to the Veteran's claim and acknowledges that the evidence tends to indicate that N. L. has physical defects that impact her ability to function.  However, the Board is bound by the law and is without authority to grant the appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the disposition in this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Increased Ratings

The Veteran contends that the current ratings for his right knee degenerative joint disease, right knee instability, and residuals of coccyx removal, to include scar, do not accurately depict the severity of his disabilities.    

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Right Knee

Separate ratings may be assigned for knee disability under DCs 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  Thus, evaluations under DC 5257 and either or both DC 5260 and DC 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under DC 5003 may not be combined with one under DC 5260 or DC 5261; DC 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion DCs forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.  The assigned evaluations are discussed separately below, following a summary of the relevant evidence.


Right Knee Degenerative Joint Disease

The Veteran's right knee degenerative joint disease (DJD) is currently evaluated at 10 percent prior to October 26, 2009, 20 percent from October 26, 2009 to March 4, 2015, and 10 percent from March 5, 2015, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5261.  Application of this diagnostic code is proper, as DC 5003-5261 contemplates the Veteran's diagnosis of arthritis and right knee symptoms of DJD such as limited motion.    

Because there is no lay or medical evidence of ankylosis of the right knee during the entire appeal period DC 5256 (pertaining to ankylosis of the knee) is not for application.  Further, though the evidence does show a semilunar cartilage condition, removal of the semilunar cartilage is not shown.  Therefore, DC 5259 is not for application.  Further, while evaluations under DC 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment is shown by the evidence, so DC 5262 is not for application.  38 C.F.R. § 4.71a. 

Dislocated semilunar cartilage is rated under DC 5258.  DC 5258 assigns a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

For limitation of motion, there are three potentially applicable DCs.  DC 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, DC 5260. 

Limitation of extension is rated under DC 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, DC 5261. 

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

Finally, DC 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 
Note (1) provides that the 20 pct and 10 pct ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under DC s 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, DC 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

Three staged periods of evaluation are at issue here.  During the entire appeal period, covering all three stages, the Veteran has complained of pain in the right knee.  See e.g., February 2009 and April 2013 VA examinations.  The Veteran is competent to report his symptoms, and the Board finds that these reports are credible.  Additionally, arthritis is established by x-ray studies throughout the appeal period.  See e.g., February 2009 and October 2009 VA examinations.  The evaluation of the Veteran's right knee DJD therefore depends on the extent of functional impairment of the knee's motion.

For the below reasons, the Board finds that the staged rating periods assigned for the right knee instability by the AOJ are appropriate in this case, and no increased evaluation is warranted for any stage.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to October 26, 2009, the objective evidence showed no measured limitation of extension, but there was objective evidence of pain at 10 degrees.  See February 2009 VA examination; September 2009 VA physical therapy outpatient note.  The objective evidence also showed flexion limited to 110 degrees, with pain at 110 degrees.  See February 2009 VA examination.  There was no additional limitation due to the Deluca factors, including due to weakness, fatigability, or incoordination.  See February 2009 VA examination.  The objectively measured functional impairment of the knee's motion on flexion, to include the impact of the DeLuca factors, does not nearly approximate flexion limited to 60 degrees, which is the level required for a compensable evaluation under DC 5260.  Accordingly, no increased rating may be assigned prior to October 26, 2009 under DC 5260.  

Given that the objective evidence shows extension limited to 10 degrees when considering pain on motion, the criteria for a 10 percent rating under DC 5261 are met prior to October 26, 2009.  However, the functional impairment of the knee's motion on extension, to include the impact of the DeLuca factors, does not nearly approximate extension limited to 15 degrees, which is the level required for an evaluation of 20 percent under DC 5261.  Thus, prior to October 26, 2009, the currently assigned 10 percent rating is confirmed, and a rating greater than 10 percent prior to October 26, 2009 is denied.  
The Board also notes that there is no evidence of a dislocated semilunar cartilage with frequent episodes of effusion into the joint prior to October 26, 2009.  See e.g., February 2009 VA examination and x-ray (showing no joint effusion).  Accordingly, no increased rating may be assigned prior to October 26, 2009 under DC 5258.  

From October 26, 2009 to March 4, 2015, the objective evidence showed measured extension limited to at most 15 degrees and measured flexion limited to at most 110 degrees, with pain at 110 degrees.  See October 26, 2009 VA examination (Veteran also reported flare-ups of pain and weakness); April 2013 VA examination (also noting weakness); February 2015 VA physical therapy note.  There was no additional limitation due to the Deluca factors, including due to weakness, fatigability, or incoordination, even with repetitive motion.  The objectively measured functional impairment of the knee's motion on flexion, to include the impact of the DeLuca factors, does not nearly approximate flexion limited to 60 degrees, which is the level required for a compensable evaluation under DC 5260.  Accordingly, no increased rating may be assigned from October 26, 2009 to March 4, 2015 under DC 5260.  

Given that the objective evidence shows measured extension limited to at most 15 degrees during this stage, the criteria for a 20 percent rating under DC 5261 are met from October 26, 2009 to March 4, 2015.  However, the objectively measured functional impairment of the knee's motion on extension, to include the impact of the DeLuca factors, does not nearly approximate extension limited to 20 degrees, which is the level required for an evaluation of 30 percent under DC 5261.  Thus, from October 26, 2009 to March 4, 2015, the currently assigned 20 percent rating is confirmed, and a rating greater than 20 percent from October 26, 2009 to March 4, 2015 is denied.  

The Board acknowledges that on VA examination in April 2013, the VA examiner noted a February 2013 MRI of the right knee and found that the Veteran has a meniscus (semilunar cartilage) condition, with symptoms of meniscal dislocation, meniscal tear, frequent episodes of joint "locking," frequent episodes of joint pain, and frequent episodes of joint effusion.  Accordingly, the criteria for a 20 percent rating under DC 5258 are met during this stage of the appeal.  However, this is the highest rating provided for dislocated semilunar cartilage under DC 5258, and therefore would not be more beneficial to the Veteran.  Likewise, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage. See generally, VAOGCPREC 9-98 (Aug. 14, 1998); 38 C.F.R. § 4.14.  Thus, no increased rating may be assigned from October 26, 2009 to March 4, 2015 under DC 5258.  

From March 5, 2015, the objective evidence shows no measured limitation of flexion or limitation of extension; however, pain on motion is noted on both flexion and extension.  See March 5, 2015 VA examination (also denying flare-ups); see also March 2015 VA telephone encounter note (Veteran stated that his knee is 100 percent better after his March 2015 right knee injection).  The painful motion did not cause any additional functional impairment.  Similarly, there is no additional limitation from the Deluca factors, including weakness, fatigability, or incoordination, even with repetitive motion.  The objectively measured functional impairment of the knee's motion on flexion and on extension, to include the impact of the DeLuca factors, does not nearly approximate the limitation of motion required for a compensable evaluation under 5260 or 5261.  Therefore, no increased rating may be assigned from March 5, 2015 under DCs 5260 or 5261.  

Accordingly, the criteria under DC 5003 are for application.  Given that limited motion due to pain is shown from March 5, 2015, and given the Veteran's arthritis shown by x-ray findings, a 10 percent rating is warranted under DC 5003 for the right knee DJD from March 5, 2015.  Thus, from March 5, 2015, the currently assigned 10 percent rating is confirmed, and a rating greater than 10 percent from March 5, 2015 is denied.  

The Board also notes that there is no evidence of a semilunar cartilage condition from March 5, 2015.  See March 5, 2015 VA examination (noting that Veteran does not have a semilunar cartilage condition).  Accordingly, no increased rating may be assigned from March 5, 2015 under DC 5258.  

Right Knee Instability  

The Veteran's right knee instability is currently evaluated at 10 percent for the entire appeal period under 38 C.F.R. § 4.71a, DC 5257.  Application of this diagnostic code is proper, as DC 5257 contemplates the Veteran's diagnosis and symptoms of right knee joint instability.  

Under DC 5257, regarding recurrent subluxation or lateral instability of the knee, a 10 percent rating is warranted if such impairment is slight; a 20 percent rating is warranted if such impairment is moderate; and, a 30 percent maximum rating is warranted if such impairment is severe.  38 C.F.R. § 4.71a.

Terms such as "slight," "moderate," and "severe," are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "slight," "moderate," and "severe," by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

For the below reasons, the Board finds that the evidence shows that different ratings are warranted for the periods prior to and from March 5, 2015 for the right knee instability.  The Board is granting partial increases in ratings prior to and from March 5, 2015, and the staged rating periods assigned below by the Board are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For the entire appeal period, the Veteran has reported that he has "no control" over his right knee, and the evidence shows recurrent falls that happen as few times as three or four times a year to as frequently as twice in two weeks, and the evidence shows that these falls are at least in part due to his right knee disability and weakness, "giving out," and losing balance.  See e.g., January 2010, August 2008, December 2013 Veteran statements; August 2009 VA treatment record (reporting three or four falls in the past year); October 2009 VA examinations;  February 2010 VA treatment record (Veteran reported two falls in two weeks; assessment of knee giving way suddenly, possibly due to loose cartilage in joint space); March 2013 medical opinion by K. D. (noting that the Veteran's joint subluxation is a possible cause for his feelings of subjective instability); cf. October 2013 VA physical therapy note (provider stated that pain will contribute to knee extension impairment upon weight bearing, thus leading to fall or potential for fall).  Further, the evidence shows constant use of a cane, walker, and brace, and regular use of wheelchair.  See e.g., April 2013 VA examination; May 2013 Veteran statement (reports using wheelchair around the house).  

Prior to March 5, 2015, the competent evidence shows right knee subluxation or joint instability posteriorly, and no other joint planes are shown to be unstable.  See February 2009 and October 2009 VA examinations (objectively verifying Veteran's subjective lay reports in instability, and finding posterior joint instability); March 2013 medical opinion by K. D. (noting subluxation out of the joint line in February 2013 MRI).  The October 2009 VA examiner found 1+ (0-5 mm) posterior instability via a posterior drawer test.  By inference, he rejected higher quantifications of instability of 2+ (5-10 mm of laxity) and 3+ (10-15mm of laxity).  On review, the Board finds that although the Veteran's right knee joint instability is shown to be no worse than 1+ (0-5 millimeters) on one plane, such joint instability, when considered in conjunction with the Veteran's history of frequent falls and his constant use of a cane or walker as shown by the lay and medical evidence, does not constitute mere "mild" instability and more nearly approximates the level of "moderate" instability under DC 5257.   

However, the evidence prior to March 5, 2015 shows that Veteran is still able ambulate and go up and down stairs, albeit with assistive devices such a brace, a walker, and handrails.  See e.g., September 2009 VA physical therapy outpatient note (noting that Veteran walks independently with four leg walker and traverses stairs independently with handrail); October 2009 Veteran statement (Veteran reported using double rails to go down stairs); January 2012 VA emergency department note (Veteran denied falls in the last month and reported that he walks daily at the mall); February 2014 VA psychiatric examination (Veteran reported going to the mall regularly to walk around with others); November 2014 VA geriatric medicine note (Veteran reported that he continues to be quite mobile despite the pain).  For these reasons, and given the medical opinion that instability is present only posteriorly and such instability is no worse than 1+ (0-5 millimeters), the Board finds that the Veteran's right knee instability does not meet or nearly approximate the level of "severe" instability of the right knee prior to March 5, 2015.  Given that moderate posterior instability of the right knee is shown prior to March 5, 2015, the criteria for a disability rating of 20 percent for the right knee instability have been met DC 5257, and an increased rating of 20 percent, but no higher, is warranted under DC 5257 prior to March 5, 2015.  

From March 5, 2015, the competent evidence shows right knee joint instability both anteriorly and posteriorly, the laxity thereof is no worse than 1+, and no other joint planes are shown to be unstable.  See March 5, 2015 VA examination.  The March 2015 VA examiner found 1+ (0-5 mm) anterior instability via a Lachman test and 1+ (0-5 mm) posterior instability via a posterior drawer test.  By inference, he rejected higher quantifications of instability of 2+ (5-10 mm of laxity) and 3+ (10-15mm of laxity).  On review, though the Veteran's right knee joint instability is shown to be no worse than 1+ (0-5 millimeters) anteriorly and posteriorly, and though the March 2015 VA examiner stated that the Veteran has "slight" lateral instability, the Board finds that joint instability of two planes, when considered in conjunction with the Veteran's history of frequent falls and his constant use of a cane or walker, constitutes instability that is worse than "mild."  Also, because an additional joint plane is shown to be unstable from March 5, 2015, the Veteran's right knee instability is shown to be objectively worse as compared to the period prior to March 5, 2015,  For these reasons, the Board finds that the Veteran's right knee instability more nearly approximates the level of "severe" instability under DC 5257.  

Given that severe anterior and posterior instability of the right knee is shown from March 5, 2015, the criteria for a disability rating of 30 percent for the right knee instability are met under DC 5257.  This is the highest rating provided under DC 5257.  Thus, an increased rating of 30 percent, but no higher, is warranted under DC 5257 from March 5, 2015.  

Residuals of Coccyx

The Veteran's disability of residuals of coccyx removal is currently evaluated at 10 percent for the entire appeal period under 38 C.F.R. § 4.71a, DC 5298.  Application of this diagnostic code is proper, as DC 5298 contemplates the Veteran's diagnosis and symptoms of his coccyx removal.  

The Board notes that although the Veteran is shown to have functional impairment of the thoracolumbar spine, the Veteran is not service-connected for a thoracolumbar spine disability and there is no lay argument by the Veteran nor is there medical evidence that such thoracolumbar spine impairment is a residual of the removal of the coccyx.  See e.g., March 2015 VA examination (examiner tested the range of motion of the thoracolumbar spine and results showed limited range of motion; however, the examiner also expressly noted that the functional impairment of the thoracolumbar spine due to coccyx removal was pain and flare-ups of pain of the tailbone); December 2009 VA examination (examiner stated that though a spine examination was requested by the AOJ, the coccyx with or without coccygectomy would not result in any change of the range of motion of the thoracolumbar spine and thus any abnormality of range of motion which would not be unexpected in a 85 year old male could not be attributed to his service-connected disability).  Accordingly, DCs 5235-5243 (pertaining to the thoracolumbar spine) are not for application.  See 38 C.F.R. § 4.71a.

Under DC 5298, a maximum rating of 10 percent is warranted for partial or complete removal of the coccyx, with painful residuals.  38 C.F.R. § 4.71a. 

For the entire period on appeal, the Veteran has complained of pain at the site from which the coccyx was removed in service, to include pain on sitting and needing to use cushions to sit on.  See e.g., August 2009 Veteran statement; December 2009 VA examination (noting pain at the sacrum and removal of the tail bone);   Given that there are painful residuals of the complete removal of the coccyx for the entire appeal period, a 10 percent rating is warranted under DC 5298 for the entire appeal period.  The Board acknowledges the Veteran's argument that given the severity of his pain, this disability should be assigned a higher rating.  See e.g., March 2010 Veteran statement.  However, this is the highest rating provided for painful residuals of removal of the coccyx under DC 5298.  Thus, the currently assigned 10 percent rating is confirmed, and a rating greater than 10 percent is denied.   

Scar Associated with Removal of Coccyx

The Veteran's scar as a result of coccyx removal is currently evaluated at 10 percent for the entire appeal period under 38 C.F.R. § 4.118, DC 7804.  Application of this diagnostic code is proper, as DC 7804 contemplates the Veteran's diagnosis and symptoms of scar.  

Because there is no evidence of deep scar (scar associated with underlying soft tissue damage) during the entire appeal period, DC 7801 (pertaining to scars not of the head, face, or neck that are deep and nonlinear) is not for application.  Further, because there is no evidence of nonlinear scar during the entire appeal period, DC 7802 (pertaining to scars not of the head, face, or neck that are superficial and nonlinear) is not for application.  38 C.F.R. § 4.118.  

Under DC 7804, scar(s), unstable or painful, warrant a rating of 10 percent for one or two scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and a maximum rating of 30 percent for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.  

Under DC 7805, for other scars (including linear scars) and other effects of scars evaluated under DC 7800, 7801, 7802, and 7804, the Board must evaluate disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.  

During the entire appeal period, the Veteran's scar associated with the coccyx removal is shown by the evidence to be manifested by one scar, 3-4 centimeters, well-healed incision, and tender to palpation.  See December 2009 VA examination; March 2015 VA examination (noting scar is unchanged).  There is no evidence of unstable scar, thus a higher rating for unstable and painful scar is not warranted.  There is no lay or medical evidence of manifestations of this scar other than those symptoms noted above.  Accordingly, the criteria for a 10 percent rating for scar associated with removal of coccyx are met for the entire appeal period under DC 7804.  Thus, the currently assigned 10 percent rating is confirmed, and a rating greater than 10 percent is denied.   

At no point during the applicable rating period have the criteria for ratings higher than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against findings that ratings higher than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected right knee DJD, which is manifested by limited range of motion, pain and pain on motion, weakness, flare-ups, and dislocated semilunar cartilage condition with frequent episodes of locking, pain, effusion into the joint.  The Board also finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected right knee instability, which is manifested by joint instability anteriorly and posteriorly.  The Board also finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected residuals of coccyx removal, which is manifested by painful residuals and painful scar associated with removal of the coccyx.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is currently evaluated for hearing loss, rated as 100 percent disabling; residuals of coccyx removal, rated as 10 percent disabling; instability of the right knee, rated as 30 percent disabling; tender scar associated with coccyx removal, rated as 10 percent disabling; greater tuberosity fracture associated with instability of the right knee, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; right knee DJD, rated as 10 percent disabling; filariasis, rated as noncompensable; left leg scar rated as noncompensable; and right knee shrapnel wound scar, rated as noncompensable.  The Board acknowledges that the Veteran has submitted statements reporting that he continues to have shrapnel in his right knee.  However, the Veteran has at no point during the current appeal indicated that his service-connected right knee DJD or instability results in further disability when looked at in combination with his right knee scar.  Further, the Veteran has at no point during the current appeal indicated that his service-connected right knee DJD, right knee instability, or residuals of removal of the coccyx, to include scar, results in further disability when looked at in combination with his other service-connected disabilities.  

ORDER

Entitlement to recognition of N. L. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is denied.

Entitlement to an initial disability rating greater than 10 percent prior to October 26, 2009, a disability rating greater than 20 percent from October 26, 2009 to March 4, 2015, and a disability rating greater than 10 percent from March 5, 2015, for right knee degenerative joint disease, is denied. 

Prior to March 5, 2015, entitlement to an increased disability rating of 20 percent, but no higher, for right knee instability is granted, subject to the law and regulations governing the payment of monetary benefits.  

From March 5, 2015, entitlement to an increased disability rating of 30 percent, but no higher, for right knee instability is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating greater than 10 percent for residuals of coccyx removal for the entire appeal period is denied. 

Entitlement to a disability rating greater than 10 percent for tender scar as a result of coccyx removal for the entire appeal period is denied. 



	(CONTINUED ON NEXT PAGE)
REMAND

As discussed above, the issue of entitlement to SMC for loss of use of the right lower extremity is before the Board.  See generally Akles v. Derwinski, 1 Vet. App. 118 (1991).  The Veteran was last afforded a VA examination in March 2015, in which the examiner stated that the Veteran's right knee disability does not result in functional impairment such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.  However, this opinion is inadequate as the examiner provided no rationale for the opinion that there was no loss of use of the right lower extremity and did not support this opinion with medical findings, specifically to include an objective description of remaining function in the right lower extremity.  Accordingly, the Veteran should be afforded a new VA examination regarding SMC for loss of use of the right lower extremity.  38 C.F.R. § 4.2.

The issue of SMC for loss of use of the right lower extremity due to the service-connected right knee disability is remanded for a VA examination, as intertwined with the matter of the right leg muscle and soft tissues, which the Board has referred to the AOJ for appropriate action, and which the Veteran reports causes loss of use of the right leg.  See e.g., February 2010 Veteran statement.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA medical examination pertaining to SMC for loss of use of the right lower extremity.  Provide the examiner with a copy of the claims file for review (including Virtual VA and VBMS).  

After performing all necessary testing, the examiner is asked to address whether there is loss of use of the right lower extremity due to service-connected disability.  In rendering this opinion, the examiner should provide an objective description of remaining function, a quantitative assessment of strength, and the level of pain that affects use.  
      
Functions that may be considered include whether there is lack of balance; lack of propulsion; the inability to ambulate; the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion; complete foot drop; weakness; muscle atrophy and use; the ability of a foot to support the Veteran's weight.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the determination as to whether the Veteran's service-connected right lower extremity disability results in functional impairment such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis, is a legal determination that must be rendered based on the medical findings. 

The examiner's attention is invited to the Veteran's statements regarding his frequent falling.  

Note that the March 2015 VA examination, in which the examiner stated that the Veteran's right knee disability does not result in functional impairment such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis, is inadequate as the examiner provided no rationale for the opinion that there was no loss of use of the right lower extremity and did not support this opinion with medical findings, specifically to include an objective description of remaining function in the right lower extremity.

2.  Afterwards, adjudicate the issue of SMC for loss of use of the right lower extremity on appeal, and furnish the Veteran and her representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Note that the issue of SMC for loss of use of the right lower extremity is intertwined with the matter of the right leg muscle and soft tissues, which the Board has referred to the AOJ for appropriate action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


